Per Curiam.
On this application for reargument of a motion upon which an order was entered on May 8, 1936, denying petitioner’s application for reinstatement to the bar or for leave to appeal to the Court of Appeals from said order, it appears the original application to this court for reinstatement was made upon a petition which alleges that petitioner pleaded guilty in the United States District Court for the Eastern District of New York upon an indictment for a crime for which he was sentenced to fifteen months in a Federal prison and was pardoned by the President of the United States after about eight months’ imprisonment. It was also stated that the petitioner consented to plead guilty upon the understanding that an indictment against another involved in the same transaction would be dismissed. This was done.
*233In support of his petition there were submitted affidavits of members of the bar who were his counsel in the said prosecution, clearly indicating petitioner’s guilt. Such guilt is likewise asserted in an affidavit by an Assistant Federal Attorney, who prosecuted. These affidavits petitioner has adopted.
It was” not until a motion for reargument of this original motion was made that petitioner claimed he was innocent. That motion was denied. He thereafter made a motion for reinstatement upon the ground that he was not guilty of the crime charged, and it is this motion which is sought to be reargued.
Petitioner pleaded guilty in the Federal court. His first application for reinstatement was plainly upon the basis of guilt and expiation of the wrong. Further, it appears that, as a condition of his plea of guilt, petitioner required that an indictment against another alleged wrongdoer be dismissed. Under these circumstances, the second application was denied, and this application for reargument or for leave to appeal to the Court of Appeals is denied.
Present — Lazansky, P. J., Young, Caeswell, Johnston and Tayloe, JJ.
Motion for reargument of motion or for leave to appeal to the Court of Appeals denied.